Exhibit 10.1

 



Commercial Paper Dealer Agreement

Guaranteed 4(a)(2) Program

 

 

Among

 

 

 

WestRock Company, as Issuer,

 

 

 

WestRock RKT Company and WestRock MWV, LLC, as Guarantors,

 

 

 

and

 

 

 

[ ], as Dealer

 

 

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of [ ] among the Issuer, the Guarantors and [ ], as Issuing and Paying
Agent

 

 

 

Dated as of [ ]

 



 

 

Commercial Paper Dealer Agreement

 

4(a)(2) Program; Guaranteed

 

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantors and the Dealer, each named on the cover page hereof, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the “Notes”) through the Dealer.

 

The Guarantors have agreed unconditionally and irrevocably to guarantee payment
in full of the principal of and interest (if any) on all such Notes of the
Issuer, pursuant to a guarantee, dated the date hereof, in the form of Exhibit D
hereto (the “Guarantee”).

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.                  Offers, Sales and Resales of Notes.

 

1.1While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantors contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

 

1.2So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor either
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantors one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which the Issuer and such Guarantor
hereby undertake to provide the Dealer prompt notice or (b) in transactions with
the other dealers listed on the Addendum hereto, which are executing agreements
with the Issuer and the Guarantors which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer or either Guarantor offer, solicit or accept offers to
purchase, or sell, any Notes directly on its own behalf in transactions with
persons other than broker-dealers as specifically permitted in this Section 1.2.

 

1.3The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto, the Private Placement Memorandum, a pricing
supplement or as otherwise agreed upon by the applicable purchaser and the
Issuer. The Notes shall not contain any provision for extension, renewal or
automatic “rollover.”

 

1

 



1.4The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agency Agreement.

 

1.5If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantors agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

 



1.6 The Dealer, the Issuer and the Guarantors hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

 



(a)          Offers and sales of the Notes by or through the Dealer shall be
made only to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be a Qualified
Institutional Buyer or an Institutional Accredited Investor.

 

2

 



(b)         Resales and other transfers of the Notes by the holders thereof
shall be made only in accordance with the restrictions in the legend described
in clause (e) below.

 

(c)          No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, neither the
Issuer nor either Guarantor shall issue any press release, make any other
statement to any member of the press making reference to the Notes, the offer or
sale of the Notes, the Guarantee or this Agreement or place or publish any
“tombstone” or other advertisement relating to the Notes, the offer or sale of
the Notes or the Guarantee. To the extent permitted by applicable securities
laws, the Issuer and each Guarantor, as applicable, shall (i) omit the name of
the Dealer from any publicly available filing by the Issuer or such Guarantor
that makes reference to the Notes, the offer or sale of the Notes, the issuance
of the Guarantee or this Agreement, (ii) not include a copy of this Agreement in
any such filing or as an exhibit thereto, and (iii) redact the Dealer’s name and
any contact or other information that could identify the Dealer from any
agreement or other information included in such filing. For the avoidance of
doubt, the Issuer shall not post the Private Placement Memorandum on a website
without the consent of the Dealer and each other dealer or placement agent, if
any, for the Notes.

 

(d)         No sale of Notes to any one purchaser shall be for less than
$250,000 principal or face amount, and no Note shall be issued in a smaller
principal or face amount. If the purchaser is a non-bank fiduciary acting on
behalf of others, each person for whom such purchaser is acting must purchase at
least $250,000 principal or face amount of Notes.

 

(e)          Offers and sales of the Notes by the Issuer through the Dealer
acting as agent for the Issuer shall be made in accordance with Section 4(a)(2)
under the Securities Act and shall be subject to the restrictions described in
the legend appearing in Exhibit A hereto. A legend substantially to the effect
of such Exhibit A shall appear as part of the Private Placement Memorandum used
in connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

(f)          The Dealer shall furnish or shall have furnished to each purchaser
of Notes for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer, the
Guarantors and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer and the
Guarantors may be obtained.

 

3

 



(g)         The Issuer agrees for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Issuer shall not be subject to Section 13 or 15(d) of the Exchange
Act, the Issuer will furnish, upon request and at their expense, to the Dealer
and to holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

(h)         In the event that any Note offered or to be offered by the Dealer
would be ineligible for resale under Rule 144A, the Issuer shall promptly notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

(i)           The Issuer and the Guarantors represent that neither the Issuer
nor either Guarantor is currently issuing commercial paper in the United States
market in reliance upon the exemption provided by Section 3(a)(3) of the
Securities Act. The Issuer and the Guarantors agree that, if the Issuer or
either Guarantor shall issue commercial paper after the date hereof in reliance
upon such exemption (a) the proceeds from the sale of the Notes will be
segregated from the proceeds of the sale of any such commercial paper by being
placed in a separate account; (b) the Issuer and the Guarantors will institute
appropriate corporate procedures to ensure that the offers and sales of notes
issued by the Issuer or either or both of the Guarantors, as the case may be,
pursuant to the Section 3(a)(3) exemption are not integrated with offerings and
sales of Notes hereunder; and (c) the Issuer and the applicable Guarantors will
comply with each of the requirements of Section 3(a)(3) of the Securities Act in
selling commercial paper or other short-term debt securities other than the
Notes in the United States.

 

1.7        Each of the Issuer and the Guarantors hereby represents and warrants
to the Dealer, in connection with offers, sales and resales of Notes, as
follows:

 

(a)          The Issuer and the Guarantors hereby confirm to the Dealer that
(except as permitted by Section 1.6(i) hereof) within the preceding six months
neither the Issuer nor either Guarantors nor any person other than the Dealer or
the other dealers referred to in Section 1.2 hereof acting on behalf of the
Issuer or either Guarantor has offered or sold any Notes, or any substantially
similar security of the Issuer or either Guarantor (including, without
limitation, medium-term notes issued by the Issuer or either Guarantor which
could be integrated with the Notes for Securities Act purposes), to, or
solicited offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof. The Issuer and the
Guarantors also agree that (except as permitted by Section 1.6(i) hereof), as
long as the Notes are being offered for sale by the Dealer and the other dealers
referred to in Section 1.2 hereof as contemplated hereby and until at least six
months after the offer of Notes hereunder has been terminated, neither the
Issuer nor either Guarantor nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof (except as contemplated by Section 1.2
hereof) will offer the Notes or any substantially similar security of the Issuer
for sale to, or solicit offers to buy any such security from, any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof, it being
understood that such agreement is made with a view to bringing the offer and
sale of the Notes within the exemption provided by Section 4(a)(2) of the
Securities Act and shall survive any termination of this Agreement. Each of the
Issuer and the Guarantors hereby represents and warrants that it has not taken
or omitted to take, and will not take or omit to take, any action that would
cause the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or a
Guarantor or some other party or parties.

 

4

 



(b)         The Issuer represents and agrees that the proceeds of the sale of
the Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either
(i) only to offerees it reasonably believes to be Qualified Institutional Buyers
or to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

2.                  Representations and Warranties of the Issuer and the
Guarantors.

 

Each of the Issuer and the Guarantors, as applicable, represents and warrants as
to itself that:

 

2.1The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

2.2Each of the Guarantors is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation and has all the requisite
power and authority to execute, deliver and perform its obligations under the
Guarantee, this Agreement and the Issuing and Paying Agency Agreement.

 

5

 



2.3This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and the Guarantors and
constitute legal, valid and binding obligations of the Issuer and the Guarantors
enforceable against the Issuer and the Guarantors in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.4The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered and will constitute legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.5The Guarantee has been duly authorized and, when the Notes have been issued
and delivered as provided in the Issuing and Paying Agent Agreement, will be
duly executed and delivered by the Guarantors and constitutes the legal, valid
and binding obligation of the Guarantors enforceable against the Guarantors in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

2.6The offer and sale of the Notes and the issuance of the Guarantee in the
manner contemplated hereby do not require registration of the Notes or the
Guarantee under the Securities Act, pursuant to the exemption from registration
contained in Section 4(a)(2) thereof, and no indenture in respect of the Notes
or the Guarantee is required to be qualified under the Trust Indenture Act of
1939, as amended.

 

2.7The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and the Guarantors,
respectively.

 

2.8No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, except as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the Notes.

 

2.9Neither the execution and delivery of this Agreement, the Guarantee and the
Issuing and Paying Agency Agreement, nor the issuance of the Notes in accordance
with the Issuing and Paying Agency Agreement, nor the fulfillment of or
compliance with the terms and provisions hereof or thereof by the Issuer or the
Guarantors, will (i) result in the creation or imposition of any mortgage, lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Issuer or either Guarantor, or (ii) violate or result in a breach
or a default under any of the terms of the charter documents or by-laws of the
Issuer or either Guarantor, any contract or instrument to which the Issuer or
either Guarantor is a party or by which it or its property is bound, or any law
or regulation, or any order, writ, injunction or decree of any court or
government instrumentality, to which the Issuer or either Guarantor is subject
or by which it or its property is bound, which breach or default would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise) or operations of the Issuer and the Guarantors, taken
as a whole, or that would affect the ability of the Issuer or either Guarantor
to perform its obligations under this Agreement, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, as applicable.

 

6

 



2.10There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer or either Guarantor threatened, against or affecting the
Issuer or either Guarantor or any of their respective subsidiaries which would
reasonably be expected to result in a material adverse change in the condition
(financial or otherwise) or operations of the Issuer and the Guarantors, taken
as a whole, or the ability of the Issuer or either Guarantor to perform its
obligations under this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, as applicable.

 

2.11Neither the Issuer nor either Guarantor is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

2.12Neither the Private Placement Memorandum (excluding Dealer Information) nor
the Company Information contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

2.13Neither the Issuer, either Guarantor nor any of their respective
subsidiaries nor, to the knowledge of the Issuer or either Guarantor, any
director, officer, agent, employee or affiliate of the Issuer, either Guarantor
or any of their respective subsidiaries is aware of, or has taken any action,
directly or indirectly, that would result in, a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the Bribery Act of 2010 of the United Kingdom (as
amended, and the rules and regulations thereunder, the “UK Bribery Act”) or any
other applicable anti-bribery or anti-corruption law, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, the UK Bribery Act or any other applicable
anti-bribery or anti-corruption law and the Issuer, its subsidiaries and, to the
knowledge of the Issuer and the Guarantors, their respective affiliates, have
conducted their businesses in compliance with the FCPA, the UK Bribery Act, and
other applicable anti-bribery and anti-corruption laws and have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith.

 

7

 



2.14The operations of the Issuer, the Guarantors and their respective
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Issuer, either
Guarantor or any of their respective subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Issuer and the
Guarantors, threatened.

 

2.15Neither the Issuer, either Guarantor nor any of their respective
subsidiaries nor, to the knowledge of the Issuer or either Guarantor, any
director, officer, agent, employee, affiliate or representative of the Issuer,
either Guarantor or any of their respective subsidiaries, is currently the
subject or target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the Bureau of Industry and Security of the
U.S. Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Issuer, either
Guarantor or any of their respective subsidiaries located, organized or resident
in a country or territory that is the subject of Sanctions; and none of the
Issuer, either Guarantor or any of their respective subsidiaries will , directly
or indirectly, use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person, (i) to fund any activities of or business with any person, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or (ii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

2.16Each Guarantor will receive financial benefits from the issuance of the
Notes by the Issuer and the issuance by such Guarantor of the Guarantee in
respect of the Notes.

 

2.17Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and the Guarantors, as applicable, to the
Dealer, as of the date thereof, that, both before and after giving effect to
such issuance and after giving effect to such amendment or supplement, (i) the
representations and warranties given by the Issuer and the Guarantors set forth
in this Section 2 remain true and correct on and as of such date as if made on
and as of such date, (ii) in the case of an issuance of Notes, the Notes being
issued on such date, when issued and delivered as provided in the Issuing and
Paying Agency Agreement, have been duly and validly issued and constitute legal,
valid and binding obligations of the Issuer, enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and are guaranteed pursuant to the Guarantee, (iii) in the case of an
issuance of Notes, since the date of the most recent Private Placement
Memorandum, there has been no material adverse change in the condition
(financial or otherwise) or operations of the Issuer or the Guarantors, taken as
a whole, that would affect the ability of the Issuer or either Guarantor to
perform their respective obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement, which has not been
disclosed to the Dealer in writing and (iv) neither the Issuer nor either
Guarantor is in default of any of their respective obligations hereunder or
under the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

8

 



3.                  Covenants and Agreements of the Issuer and the Guarantors.

 

Each of the Issuer and the Guarantors, as applicable, covenants and agrees as to
itself that:

 

3.1The Issuer will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of or
waiver with respect to, the Notes, the Guarantee or the Issuing and Paying
Agency Agreement, including a complete copy of any such amendment, modification
or waiver.

 

3.2The Issuer and the Guarantors shall, whenever there shall occur any change in
the condition (financial or otherwise) or operations of the Issuer or the
Guarantors, taken as a whole, or any development or occurrence in relation to
the Issuer or the Guarantors that would be materially adverse to holders of the
Notes or potential holders of the Notes (including any downgrading or receipt of
any notice of intended or potential downgrading or any review for potential
change in the rating accorded any of the securities of the Issuer or the
Guarantors by any nationally recognized statistical rating organization which
has published a rating of the Notes), promptly, and in any event prior to any
subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence; provided that,
the Issuer and the Guarantors shall be deemed to have met the requirements of
this Section 3.2 to the extent that the Issuer or the Guarantors notify the
Dealer that the Issuer has or the Guarantors have made information regarding any
such change, development or occurrence publicly available through filings with
the EDGAR system of the SEC and such filings are identified in the notice.

 

9

 



3.3The Issuer and the Guarantors shall from time to time furnish to the Dealer
such publicly released information with respect to the Issuer or the Guarantors
as the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer or the Guarantors to any national
securities exchange or rating agency, regarding (i) the operations and financial
condition of the Issuer or the Guarantors, (ii) the due authorization and
execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay the
Notes as they mature and (iv) the Guarantors’ ability to fulfill their
obligations under the Guarantee; provided that, to the extent any such publicly
released information is filed with the EDGAR system of the SEC or posted on the
website of the Issuer or the Guarantors, such material shall be deemed to be
furnished to the Dealer in accordance herewith.

 

3.4The Issuer and each Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor either Guarantor shall be obligated to file any general consent
to service of process or to qualify as a foreign corporation in any jurisdiction
in which it is not so qualified or subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 

3.5Neither the Issuer nor either Guarantor will be in default in (i) any of its
obligations under the Notes or the Guarantee, as applicable, or (ii) any
material respect of any of its obligations hereunder or under the Issuing and
Paying Agency Agreement, at any time that any of the Notes are outstanding.

 

3.6The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) opinions of counsel to the Issuer and the Guarantors, addressed to
the Dealer, reasonably satisfactory in form and substance to the Dealer, (b) a
copy of the executed Issuing and Paying Agency Agreement as then in effect,
(c) a copy of the executed Guarantee, (d) a copy of the resolutions adopted by
the Boards of Directors of the Issuer and the Guarantors, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer or the Guarantors, as the case may be,
authorizing execution and delivery by the Issuer and the Guarantors of this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee and the Notes
and consummation by the Issuer and the Guarantors of the transactions
contemplated hereby and thereby, (e) in respect of each of the Issuer and the
Guarantors, a certificate of its secretary, assistant secretary or other
designated officer certifying as to (i) its organizational documents, and
attaching true, correct and complete copies thereof and (ii) the incumbency of
its officers authorized to execute and deliver this Agreement, and in the case
of the Issuer, the Issuing and Paying Agency Agreement and the Notes, and in the
case of the Guarantors, the Guarantee and the Issuing and Paying Agency
Agreement, and to take other action on behalf of the Issuer or the Guarantors,
as the case may be, in connection with the transactions contemplated hereby and
thereby, (f) prior to the issuance of any book-entry Notes represented by a
Master Note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Guarantors, the Issuing and
Paying Agent and DTC and of the executed Master Note, (g) prior to the issuance
of any Notes in physical form, a copy of such form (unless attached to this
Agreement or the Issuing and Paying Agency Agreement), and (h) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 

10

 



3.7The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement, including expenses incurred in
connection with its preparation and negotiation, and the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum), and for the reasonable fees
and out-of-pocket expenses of the Dealer’s counsel.

 

3.8Neither the Issuer nor either Guarantor shall file a Form D (as referenced in
Rule 503 under the Securities Act) at any time in respect of the offer or sale
of the Notes or the Guarantee.

 

3.9Each Guarantor shall provide notice to the Dealer of the release of such
Guarantor under the Guarantee, provided that such notice shall not be a
condition to the termination of the obligations of the applicable Guarantor.

 

4.                  Disclosure.

 

4.1The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantors.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantors concerning the offering of Notes and
to obtain relevant additional information which the Issuer possesses or can
acquire without unreasonable effort or expense.

 

4.2Each of the Issuer and the Guarantors agrees to promptly furnish the Dealer
the Company Information as it becomes available; provided that, the public
filing of the Company Information with the EDGAR system of the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this Section
4.2, with respect to such publicly filed information.

 

4.3(a) Each of the Issuer and the Guarantors further agrees to notify the Dealer
promptly upon the occurrence of any event relating to or affecting the Issuer or
either Guarantor that would cause the Company Information then in existence to
include an untrue statement of a material fact or to omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they are made, not misleading.

 

(b)         In the event that the Issuer or either Guarantor gives the Dealer
notice pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it
then has Notes it is holding in inventory, the Issuer shall promptly supplement
or amend the Private Placement Memorandum so that the Private Placement
Memorandum, as amended or supplemented, shall not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and the Issuer shall make such supplement or amendment available
to the Dealer.

 

11

 



(c)          In the event that (i) the Issuer or either Guarantor gives the
Dealer notice pursuant to Section 4.3(a), (ii) the Dealer does not notify the
Issuer that it is then holding Notes in inventory, and (iii) the Issuer or such
Guarantor chooses not to promptly amend or supplement the Private Placement
Memorandum in the manner described in clause (b) above, then all solicitations
and sales of Notes shall be suspended until such time as the Issuer has so
amended or supplemented the Private Placement Memorandum, and made such
amendment or supplement available to the Dealer.

 

5.                  Indemnification and Contribution.

 

5.1The Issuer and the Guarantors, jointly and severally, will indemnify and hold
harmless the Dealer, and each of its affiliates, directors, officers and
employees, and each person, if any, who controls the Dealer within the meaning
of the Securities Act and the Exchange Act (hereinafter the “Indemnitees”)
against any losses, claims, damages or liabilities (or actions in respect
thereof) (each a “Claim”), imposed upon, incurred by or asserted against the
Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer or a Guarantor to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer or a Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement. This
indemnification shall not apply to the extent that the Claim arises out of or is
based upon Dealer Information or, with respect to clause (ii) above only, the
gross negligence, willful misconduct or reckless disregard of duty by the Dealer
in the performance of, or failure to perform, its obligations under this
Agreement, as established by a final nonappealable judgment of a court of
competent jurisdiction.

 

5.2Provisions relating to claims made for indemnification under this Section 5
are set forth in Exhibit B to this Agreement.

 

5.3In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantors, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantors, on the one hand,
and the Dealer, on the other hand. The respective economic interests shall be
calculated by reference to the aggregate proceeds to the Issuer of the Notes
issued hereunder and the aggregate commissions and fees earned by the Dealer
hereunder. If the allocation by respective economic interests provided by the
preceding two sentences above is not permitted by applicable law, then the
Issuer’s contribution shall be in such proportion as is appropriate to reflect
not only the respective economic interests referred to above but also the
relative fault of the Issuer and the Guarantors, on the one hand, and the
Dealer, on the other, with respect to statements or omissions which results in
such loss, claim, damage liability or expense, or action in respect thereof. The
relative fault of the Issuer, the Guarantors and the Dealer shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the issuer, the Guarantors or
by the Dealer and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statements or omission.
Notwithstanding anything to the contrary set forth above, the contribution by
the Issuer and the Guarantors in any case shall be in an amount such that the
aggregate costs incurred by the Dealer do not exceed the aggregate of the
commissions and fees earned by the Dealer hereunder with respect to the issue or
issues of Notes to which such Claim relates.

 

12

 



6.                  Definitions.

 

6.1“UK Bribery Act” shall have the meaning set forth in Section 2.13.

 

6.2“Claim” shall have the meaning set forth in Section 5.1.

 

6.3“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
and the Guarantors’ most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and the Guarantors’ and their
affiliates’ other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer or
a Guarantor for dissemination to investors or potential investors in the Notes.

 

6.4“Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

 

6.5“Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

6.6“DTC” shall mean The Depository Trust Company.

 

13

 



6.7“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

6.8“FCPA” shall have the meaning set forth in Section 2.13.

 

6.9“Indemnitee” shall have the meaning set forth in Section 5.1.

 

6.10“Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

6.11“Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, or any
replacement thereof designated in accordance with Section 7.9, as such agreement
may be amended or supplemented from time to time.

 

6.12“Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, or any successor thereto or replacement thereof
designated in accordance with Section 7.9.

 

6.13“Master Note” shall mean a master note registered in the name of the DTC or
its nominee.

 

6.14“Money Laundering Laws” shall have the meaning set forth in Section 2.14.

 

6.15“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

6.16“Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

 

6.17“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.18“Qualified Institutional Buyer” shall have the meaning assigned to that term
in Rule 144A under the Securities Act.

 

6.19“Replacement” shall have the meaning set forth in Section 7.9(i).

 

14

 



6.20“Replacement Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

 

6.21“Replacement Issuing and Paying Agency Agreement” shall have the meaning set
forth in Section 7.9(i).

 

6.22“Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.23“Sanctions” shall have the meaning set forth in Section 2.15.

 

6.24“SEC” shall mean the U.S. Securities and Exchange Commission.

 

6.25“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

7.                  General

 

7.1Unless otherwise expressly provided herein, all notices under this Agreement
to parties hereto shall be in writing and shall be effective when received at
the address of the respective party set forth in the Addendum to this Agreement.

 

7.2This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its conflict of laws provisions.

 

7.3(a) Each party hereto agrees that any suit, action or proceeding brought by
one party against the other party in connection with or arising out of this
Agreement, the Guarantee or the Notes or the offer and sale of the Notes shall
be brought solely in the United States federal courts located in the Borough of
Manhattan or the courts of the State of New York located in the Borough of
Manhattan. EACH OF THE DEALER, THE ISSUER AND THE GUARANTORS WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b) Each of the Issuer and the Guarantors hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.

 

7.4This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer and the
Guarantors under Sections 3.7, 5 or 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

15

 



7.5This Agreement is not assignable by any party hereto without the written
consent of the other parties; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer. Any
purported assignment made in contravention of the immediately preceding sentence
shall be null and void and of no effect whatsoever.

 

7.6This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

7.7Except as provided in Section 5 with respect to non-party Indemnitees, this
Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

7.8Each of the Issuer and each of the Guarantors acknowledges and agrees that
(i) the purchase and sale, or placement, of the Notes pursuant to this
Agreement, including the determination of any price for the Notes and Dealer
compensation, are arm's-length commercial transactions between the Issuer and
the Guarantors, on the one hand, and the Dealer, on the other, (ii) in
connection therewith and with the process leading to such transactions, the
Dealer is acting solely as a principal and not the agent (except to the extent
explicitly set forth herein) or fiduciary of the Issuer or either Guarantor or
any of their respective affiliates, (iii) the Dealer has not assumed an advisory
or fiduciary responsibility in favor of the Issuer or either Guarantor or any of
their respective affiliates with respect to the offering contemplated hereby or
the process leading thereto (irrespective of whether the Dealer has advised or
is currently advising the Issuer or either Guarantors or any of their respective
affiliates on other matters) or any other obligation to the Issuer or either
Guarantor or any of their affiliates except the obligations expressly set forth
in this Agreement, (iv) the Issuer and the Guarantors are capable of evaluating
and understanding and each understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement, (v) the Dealer
and its affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and/or the Guarantors and that
the Dealer has no obligation to disclose any of those interests by virtue of any
advisory or fiduciary relationship, (vi) the Dealer has not provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated hereby, and (vii) each of the Issuer and each Guarantor has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuer and each Guarantor agrees that it will not claim
that the Dealer has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Issuer or either Guarantor, in connection
with such transactions or the process leading thereto. Any review by the Dealer
of the Issuer or either Guarantor, the transactions contemplated hereby or other
matters relating to such transactions shall be performed solely for the benefit
of the Dealer and shall not be on behalf of the Issuer or either Guarantor. This
Agreement supersedes all prior agreements and understandings (whether written or
oral) between the Issuer or either Guarantor and the Dealer with respect to the
issuance and sale of Notes by the Dealer. Each of the Issuer and each Guarantor
hereby waives and releases, to the fullest extent permitted by law, any claims
the Issuer or either Guarantor may have against the Dealer with respect to any
breach or alleged breach of fiduciary duty arising out of this Agreement.

 

16

 



7.9(i) The parties hereto agree that the Issuer and the Guarantors may, in
accordance with the terms of this Section 7.9, from time to time replace the
party which is then acting as Issuing and Paying Agent (the “Current Issuing and
Paying Agent”) with another party (such other party, the “Replacement Issuing
and Paying Agent”), and enter into an agreement with the Replacement Issuing and
Paying Agent covering the provision of issuing and paying agency functions in
respect of the Notes by the Replacement Issuing and Paying Agent (the
“Replacement Issuing and Paying Agency Agreement”) (any such replacement, a
“Replacement”).

 

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agency Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agency Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agency Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agency Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agency Agreement.

 

17

 



(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) to the
extent provided to the DTC, a copy of the executed Letter of Representations
among the Issuer, the Guarantors, the Replacement Issuing and Paying Agent and
DTC, (c) to the extent provided to the DTC, a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) to the extent requested by the Dealer, legal opinions of counsel to the
Issuer and the Guarantors, addressed to the Dealer, in form and substance
reasonably satisfactory to the Dealer.

 

7.10Upon the release of a Guarantor from its obligations under the Guarantee in
accordance with the Guarantee, such Guarantor shall cease to be party to this
Agreement, without any notice or action being required.

 

 

 

 

 

18

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

  WestRock Company, as Issuer       by             Name: Robert B. McIntosh    
Title: Executive Vice President, General Counsel and Secretary

 

 

  [ ],
as Dealer       by             Name:       Title:  

 

 

  WestRock RKT Company, as Guarantor       by             Name: Robert B.
McIntosh     Title: Executive Vice President, General Counsel and Secretary

 

 

  WestRock MWV, LLC, as Guarantor       by             Name: Robert B. McIntosh
    Title: Executive Vice President, General Counsel and Secretary

 



[Signature Page to Dealer Agreement]

 

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1.The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are:

 

a.[ ]

 

b.[ ]

 

2.The following Section 3.9 is hereby added to the Agreement:

 

3.9 Without limiting any obligation of the Issuer or either Guarantor pursuant
to this Agreement to provide the Dealer with credit and financial information,
each of the Issuer and each Guarantor hereby acknowledges and agrees that the
Dealer may share the Company Information and any other information or matters
relating to the Issuer or either Guarantor or the transactions contemplated
hereby with affiliates of the Dealer, including, but not limited to [], and that
such affiliates may likewise share information relating to the Issuer or either
Guarantor or such transactions with the Dealer.

 

3.The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

 

For the Issuer or the Guarantors:

 

Address: 504 Thrasher Street, Norcross, GA 30071

Attention: General Counsel

Telephone number: (407) 328-6337

Fax number: (770) 263-3582

 

For the Dealer:

 

Address:

Attention:

Telephone number:

Fax number:

E-mail:

 

1

 



Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

NEITHER THE NOTES NOR THE GUARANTEE THEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO WESTROCK COMPANY (THE “ISSUER”), WESTROCK RKT
COMPANY AND WESTROCK MWV, LLC (THE “GUARANTORS”), THE NOTES AND THE GUARANTEE,
(II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION THEREOF AND
(III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT IS (1) AN ACCREDITED
INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN “INSTITUTIONAL
ACCREDITED INVESTOR”) AND (2) (i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A
BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN
ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT)
ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT
(OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER SUCH
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NEITHER OF WHICH SHALL
HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

Exhibit A-1

 



Exhibit B

 

Further Provisions Relating to Indemnification

 

(a)The Issuer and the Guarantors, jointly and severally, agree to reimburse each
Indemnitee for all reasonable and documented out-of-pocket expenses (including
reasonable fees and disbursements of one separate counsel (in addition to any
local counsel in the jurisdiction in which any Claim is brought)) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

 

(b)Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or the Guarantors, notify the Issuer and the Guarantors in writing of
the existence thereof; provided that (i) the omission to so notify the Issuer or
the Guarantors will not relieve the Issuer or the Guarantors from any liability
which they may have hereunder unless and except to the extent they did not
otherwise learn of such Claim and such failure results in the forfeiture by it
of substantial rights and defenses, and (ii) the omission to so notify the
Issuer or the Guarantors will not relieve the Issuer or the Guarantors from
liability which they may have to an Indemnitee otherwise than on account of this
indemnity agreement. In case any such Claim is made against any Indemnitee and
it notifies the Issuer or the Guarantors of the existence thereof, the Issuer
and the Guarantors will be entitled to participate therein, and to the extent
that they may elect by written notice delivered to the Indemnitee, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnitee;
provided that if the defendants in any such Claim include both the Indemnitee
and either the Issuer or either Guarantor or both, and the Indemnitee shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Issuer or either Guarantor, neither
the Issuer nor either Guarantor shall have the right to direct the defense of
such Claim on behalf of such Indemnitee, and the Indemnitee shall have the right
to select separate counsel reasonably satisfactory to the Issuer to assert such
legal defenses on behalf of such Indemnitee. Upon receipt of notice from the
Issuer or the Guarantors to such Indemnitee of the election of the Issuer and
the Guarantors to assume the defense of such Claim and approval by the
Indemnitee of counsel, the Issuer and the Guarantors will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless
(i) the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that neither the Issuer nor the
Guarantors shall be liable for the expenses of more than one separate counsel
(in addition to any local counsel in the jurisdiction in which any Claim is
brought), approved by the Dealer, representing the Indemnitee who is party to
such Claim), (ii) the Issuer and the Guarantors shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the Claim or (iii) the Issuer or a
Guarantor has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer and the Guarantors hereunder shall be in

 

Exhibit B-2

 



 addition to any other liability the Issuer or either Guarantor may otherwise
have to an Indemnitee and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Issuer, each
Guarantor and any Indemnitee. Each of the Issuer and each Guarantor agrees that
without the Dealer’s prior written consent, it will not settle, compromise or
consent to the entry of any judgment in any Claim in respect of which
indemnification may be sought under the indemnification provision of the
Agreement (whether or not the Dealer or any other Indemnitee is an actual or
potential party to such Claim), unless such settlement, compromise or consent
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such Claim and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.

 

 

 

 

 



Exhibit B-3

 

Exhibit C

 

Statement of Terms for Interest – Bearing Commercial Paper Notes of WestRock
Company.

 

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

 

1.General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more master notes issued in the name of The
Depository Trust Company (“DTC”) or its nominee (each, a “Master Note”), which
Master Note includes the terms and provisions for the Issuer’s Interest-Bearing
Commercial Paper Notes that are set forth in this Statement of Terms, since this
Statement of Terms constitutes an integral part of the Underlying Records as
defined and referred to in each Master Note.

 

(b)       “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

 

2.Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

 

(b)       The Supplement sent to each holder of such Note will describe the
following terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate
Note and whether such Note is an Original Issue Discount Note (as defined
below); (ii) the date on which such Note will be issued (the “Issue Date”);
(iii) the Stated Maturity Date (as defined below); (iv) if such Note is a Fixed
Rate Note, the rate per annum at which such Note will bear interest, if any, and
the Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base
Rate, the Index Maturity, the Interest Reset Dates, the Interest Payment Dates
and the Spread and/or Spread Multiplier, if any (all as defined below), and any
other terms relating to the particular method of calculating the interest rate
for such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

 

(c)       Each Fixed Rate Note will bear interest from its Issue Date at the
rate per annum specified in the Supplement until the principal amount thereof is
paid or made available for payment. Interest on each Fixed Rate Note will be
payable on the dates specified in the Supplement (each an “Interest Payment
Date” for a Fixed Rate Note) and on the Maturity Date (as defined below).
Interest on Fixed Rate Notes will be computed on the basis of a 360-day year and
actual days elapsed.

 

Exhibit C-1

 



If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

(d)       The interest rate on each Floating Rate Note for each Interest Reset
Period (as defined below) will be determined by reference to an interest rate
basis (a “Base Rate”) plus or minus a number of basis points (one basis point
equals one-hundredth of a percentage point) (the “Spread”), if any, and/or
multiplied by a certain percentage (the “Spread Multiplier”), if any, until the
principal thereof is paid or made available for payment. The Supplement will
designate which of the following Base Rates is applicable to the related
Floating Rate Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper
Rate (a “Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal
Funds Rate Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate
Note”), (f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base
Rate as may be specified in such Supplement.

 

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

 

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

Exhibit C-2

 



Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

 

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

 

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

 

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

 

All times referred to herein reflect New York City time, unless otherwise
specified.

 

Exhibit C-3

 



The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

 

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

 

CD Rate Notes

 

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

 

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

 

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers1
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

 

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

 

Commercial Paper Rate Notes

 

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

 

________________________

1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

Exhibit C-4

 



If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

 

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 



      D x 360       Money Market Yield =   ________________   x 100            
      360 - (D x M)    

 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

 

Federal Funds Rate Notes

 

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.

 

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

 

Exhibit C-5

 



If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

 

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

 

"Reuters Page" means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.

 

LIBOR Notes

 

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.

 

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

 

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the "LIBOR01" page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.

 

Prime Rate Notes

 

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

 

Exhibit C-6

 



If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.

 

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

 

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

 

Treasury Rate Notes

 

“Treasury Rate” means:

 

(1)       the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or

 

(2)       if the rate referred to in clause (1) is not so published by 3:00 p.m.
on the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

 

(3)       if the rate referred to in clause (2) is not so published by 3:00 p.m.
on the related Calculation Date, the Bond Equivalent Yield of the auction rate
of the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

 

(4)       if the rate referred to in clause (3) is not so announced by the
United States Department of the Treasury, or if the Auction is not held, the
Bond Equivalent Yield of the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15(519) under the caption
“U.S. Government Securities/Treasury Bills/Secondary Market”, or

 

Exhibit C-7

 



(5)       if the rate referred to in clause (4) not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date of the applicable Treasury Bills as published in H.15 Daily Update, under
the caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

 

(6)       if the rate referred to in clause (5) is not so published by 3:00 p.m.
on the related Calculation Date, the rate on the particular Interest
Determination Date calculated by the Calculation Agent as the Bond Equivalent
Yield of the arithmetic mean of the secondary market bid rates, as of
approximately 3:30 p.m. on that Interest Determination Date, of three primary
United States government securities dealers selected by the Calculation Agent
for the issue of Treasury Bills with a remaining maturity closest to the Index
Maturity specified in the Supplement, or

 

(7)       if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

 

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

  D x N           Bond Equivalent Yield =   ________________   x 100            
      360 - (D x M)    

 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

3.Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or either Guarantor makes any compromise arrangement with their
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer or either Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or either
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or either Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer or either
Guarantor or make any general assignment for the benefit of creditors. Upon the
occurrence of an Event of Default, the principal of such Note (together with
interest accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.

 

Exhibit C-8

 



5.Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

6.Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

 

Exhibit D Form of Guarantee

 



Exhibit C-9

 

GUARANTEE

 

GUARANTEE, dated as of [ ], of WestRock RKT Company, a corporation organized
under the laws of Georgia, and WestRock MWV, LLC, a limited liability company
organized under the laws of Delaware (together, the “Guarantors”).

 

The Guarantors, for value received, hereby agree as follows for the benefit of
the holders from time to time of the Notes hereinafter described:

 

1.The Guarantors, jointly and severally, irrevocably guarantee payment in full,
as and when the same becomes due and payable, of the principal of and interest,
if any, on the promissory notes (the “Notes”) issued by WestRock Company, a
Delaware corporation (the “Issuer”), from time to time pursuant to the Issuing
and Paying Agency Agreement, dated as of [ ], as the same may be amended,
supplemented or modified from time to time, among the Issuer, the Guarantors and
[ ]. (the “Agreement”).

 

2.The Guarantors’ obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

3.This Guarantee is a guaranty of the due and punctual payment (and not merely
of collection) of the principal of and interest, if any, on the Notes by the
Issuer and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement or the Notes or of any collateral
security therefor or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. Each of the Guarantors
waives all requirements as to diligence, presentment, demand for payment,
protest and notice of any kind with respect to the Agreement and the Notes.

 

Any term or provision of this Guarantee to the contrary notwithstanding, the
maximum aggregate amount of the Guarantors’ obligations hereunder shall not
exceed the maximum amount that can be hereby guaranteed without rendering this
Guarantee voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer or similar laws affecting the rights of creditors generally.

 

4.In the event of a default in payment of principal of or interest on any Notes,
the holders of such Notes, may institute legal proceedings directly against the
Guarantors or either of them to enforce this Guarantee without first proceeding
against the Issuer.

 

5.This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment by the Issuer of the principal
of or interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

 

Exhibit D-1

 



6.In the event that either of the Guarantors ceases to be an obligor (either as
issuer or guarantor) in respect of any and all debt for borrowed money that (a)
is in the form of, or represented by, bonds, notes, debentures or other
securities (other than promissory notes or similar evidences of debt under a
credit agreement) and (b) has an aggregate principal amount outstanding of at
least $25.0 million, such Guarantor shall be released from this Guarantee, and
all obligations of such Guarantor hereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any party.

 

7.This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York.

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-2

 



IN WITNESS WHEREOF, the Guarantors have caused this Guarantee to be duly
executed as of the day and year first above written.

 

  WestRock RKT Company       by             Name: Robert B. McIntosh     Title:
Executive Vice President, General Counsel and Secretary

 

 

  WestRock MWV, LLC       by             Name: Robert B. McIntosh     Title:
Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

Exhibit D-3

--------------------------------------------------------------------------------



